                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION

CASEY EARL SISTRUNK                                                                 PLAINTIFF

       v.                     CIVIL NO. 2:20-cv-02090-MEF

ANDREW M. SAUL, Commissioner,
Social Security Administration                                                      DEFENDANT

                                      FINAL JUDGMENT

       This cause is before the Court on the Plaintiff’s complaint for judicial review of an

unfavorable final decision of the Commissioner of the Social Security Administration regarding

his applications for Disability Insurance Benefits and Supplemental Security Administration. The

parties have consented to entry of final judgment by the United States Magistrate Judge under the

provisions of 28 U.S.C. § 636(c), with any appeal to the Court of Appeals for the Eighth Circuit.

The Court, having reviewed the record, the administrative transcript, the briefs of the parties, the

applicable law, and oral argument having been waived, finds as follows, to-wit:

       For the reasons announced by the Court on the record on July 6, 2021, the Court finds that

the decision of the Commissioner of Social Security is supported by substantial evidence, and the

same is hereby affirmed.

       IT IS SO ORDERED this 6th day of July 2021.

                                                     /s/ Mark E. Ford
                                                     HON. MARK E. FORD
                                                     UNITED STATES MAGISTRATE JUDGE
